Case 6:20-cv-00453-ADA Document 1-10 Filed 06/01/20 Page 1 of 9




           EXHIBIT J
                                    Case 6:20-cv-00453-ADA Document 1-10 Filed 06/01/20 Page 2 of 9

                                                  JENAM TECH LLC’S INFRINGEMENT ANALYSIS
                                                         U.S. Patent No. 10,075,565 – Google LLC
                                                                          Claim 1

      Jenam Tech LLC (“Jenam”) provides evidence of infringement of Claim 1 of U.S. Patent No. 10,075,565 (hereinafter “the ’565 patent”) by
Google LLC (“Google”). In support thereof, Jenam provides the following claim charts.
        “Accused Instrumentalities” as used herein refers to at least one or more websites or web addresses including, but not limited to
www.google.com, stored and/or hosted on one or more servers owned or under the control of Google. These claim charts demonstrate Google’s
infringement, and provide notice of such infringement, by comparing each element of the asserted claims to corresponding components, aspects, and/or
features of the Accused Instrumentalities. These claim charts are not intended to constitute an expert report on infringement. These claim charts
include information provided by way of example, and not by way of limitation.
        The analysis set forth below is based only upon information from publicly available resources regarding the Infringing Instrumentalities, as
Google has not yet provided any non-public information. An analysis of Google’s (or other third parties’) technical documentation and/or software
source code may assist in fully identify all infringing features and functionality. Accordingly, Jenam reserves the right to supplement this
infringement analysis once such information is made available to Jenam. Furthermore, Jenam reserves the right to revise this infringement analysis,
as appropriate, upon issuance of a court order construing any terms recited in the asserted claims.
         Unless otherwise noted, Jenam contends that Google directly infringes the ’565 patent in violation of 35 U.S.C. § 271(a) by selling, offering
to sell, making, using, and/or importing the Infringing Instrumentalities. The following exemplary analysis demonstrates that infringement. Unless
otherwise noted, Jenam further contends that the evidence below supports a finding of indirect infringement under 35 U.S.C. §§ 271(b) and/or (c), in
conjunction with other evidence of liability under one or more of those subsections. Google makes, uses, sells, imports, or offers for sale in the
United States, or has made, used, sold, imported, or offered for sale in the past, without authority, or induces others to make, use, sell, import, or offer
for sale in the United States, or has induced others to make, use, sell, import, or offer for sale in the past, without authority products, equipment, or
services that infringe Claim 1 of the ’565 patent, including without limitation, the Accused Instrumentalities.
        Unless otherwise noted, Jenam believes and contends that each element of each claim asserted herein is literally met through Google’s
provision of the Infringing Instrumentalities. However, to the extent that Google attempts to allege that any asserted claim element is not literally
met, Jenam believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis of
the Infringing Instrumentalities, Jenam did not identify any substantial differences between the elements of the patent claims and the corresponding
features of the Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the Infringing Instrumentalities performs at
least substantially the same function in substantially the same way to achieve substantially the same result as the corresponding claim element.
        To the extent the chart of an asserted claim relies on evidence about certain specifically-identified Accused Instrumentalities, Jenam asserts
that, on information and belief, any similarly-functioning instrumentalities also infringes the charted claim. Jenam reserves the right to amend this
infringement analysis based on other products made, used, sold, imported, or offered for sale by Google. Jenam also reserves the right to amend this
infringement analysis by citing other claims of the ’565 patent, not listed in the claim chart, that are infringed by the Accused Instrumentalities. Jenam
further reserves the right to amend this infringement analysis by adding, subtracting, or otherwise modifying content in the “Accused Instrumentalities”
column of each chart.
                                      Case 6:20-cv-00453-ADA Document 1-10 Filed 06/01/20 Page 3 of 9
                                                                        CLAIM CHARTS
                                                          BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                  U.S. Patent No. 10,075,565

Claim 1                               Accused Instrumentalities
An apparatus comprising: a server     Google uses an apparatus comprising a server computer including a non‐transitory memory storing a
computer including: a non‐            network application (e.g., server software, etc.) and one or more processors in communication with the
transitory memory storing a           non‐transitory memory. The one or more processors execute the network application to operate in
network application; and one or       accordance with a first protocol including a transmission control protocol (TCP). The server computer,
more processors in                    when operating in accordance with the first protocol to establish a TCP connection with a client
communication with the non‐           computer, is configured to carry out the following functionality.
transitory memory, wherein the
one or more processors execute        See excerpt(s) below, for example (emphasis added, if any):
the network application to
operate in accordance with a first    Note: Below is a web page of Google (https://www.google.com/).
protocol including a transmission
control protocol (TCP), the server
computer, when operating in
accordance with the first protocol
to establish a TCP connection with
a client computer, configured to:




communicate a segment including       Google uses the apparatus comprising the server computer which, when operating in accordance with
at least one first synchronize bit;   the first protocol to establish the TCP connection with the client computer, is configured to a)
                                      communicate a segment including at least one first synchronize bit; b) communicate a first
communicate a first                   acknowledgement of the segment, and at least one second synchronize bit; and c) communicate a
acknowledgement of the                second acknowledgement.
segment, and at least one second
synchronize bit; and                  See excerpt(s) below, for example (emphasis added, if any):

                                      Note: As set forth below, a) is met by 1); b) is met by 2)/3), and c) is met by 4).

                                                                                 2 of 8
  June 1, 2020
                                      Case 6:20-cv-00453-ADA Document 1-10 Filed 06/01/20 Page 4 of 9
                                                                         CLAIM CHARTS
                                                           BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                   U.S. Patent No. 10,075,565

communicate a second
acknowledgement;                      “The synchronization requires each side to send it's own initial sequence number and to receive a
                                      confirmation of it in acknowledgment from the other side. Each side must also receive the other side's
                                      initial sequence number and send a confirming acknowledgment.

                                        1) A ‐‐> B   SYN my sequence number is X
                                        2) A <‐‐ B   ACK your sequence number is X
                                        3) A <‐‐ B   SYN my sequence number is Y
                                        4) A ‐‐> B   ACK your sequence number is Y

                                      Because steps 2 and 3 can be combined in a single message this is called the three way (or three
                                      message) handshake.

                                      A three way handshake is necessary because sequence numbers are not tied to a global clock in the
                                      network, and TCPs may have different mechanisms for picking the ISN's. The receiver of the first SYN has
                                      no way of knowing whether the segment was an old delayed one or not, unless it remembers the last
                                      sequence number used on the connection (which is not always possible), and so it must ask the sender to
                                      verify this SYN. The three way handshake and the advantages of a clock‐driven scheme are discussed in
                                      [3].”

                                      “Request for Comments” (RFC) document RFC 793 (September 1981) https://tools.ietf.org/html/rfc793

said server computer, further         Google uses the apparatus comprising the server computer to communicate code (e.g., HTML pages,
configured to communicate, to         etc.) to the client computer, where the code, when used by the client computer, causes the client
the client computer, code that,       computer to operate in accordance with a second protocol that is separate from the TCP, in order to
when used by the client               establish a second protocol connection with another server computer, by: receiving a packet; detecting
computer, causes the client           an idle time period parameter field (e.g., idle timeout parameter field, etc.) in the packet; identifying
computer to operate in                metadata (e.g., the value of the idle timeout parameter field, etc.) in the idle time period parameter field
accordance with a second              for an idle time period, where, after the idle time period is detected, the second protocol connection is
protocol that is separate from the    deemed inactive; and creating or modifying, by the client computer and based on the metadata, a
TCP, in order to establish a second   timeout attribute associated with the second protocol connection.
protocol connection with another
server computer, by: receiving a      See excerpt(s) below, for example (emphasis added, if any):
packet; detecting an idle time
                                                                                3 of 8
  June 1, 2020
                                    Case 6:20-cv-00453-ADA Document 1-10 Filed 06/01/20 Page 5 of 9
                                                                     CLAIM CHARTS
                                                       BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                               U.S. Patent No. 10,075,565

period parameter field in the       Note: Below is a web page of Google (https://www.google.com/).
packet; identifying metadata in
the idle time period parameter
field for an idle time period,
where, after the idle time period
is detected, the second protocol
connection is deemed inactive;
and creating or modifying, by the
client computer and based on the
metadata, a timeout attribute
associated with the second
protocol connection.




                                    Note: As set forth below, QUIC is separate from TCP.




                                    “On the surface, QUIC is very similar to TCP+TLS+HTTP/2 implemented on UDP. ...However, since QUIC is
                                    built on top of UDP, it suffers from no such limitations.” https://www.chromium.org/quic

                                                                            4 of 8
  June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-10 Filed 06/01/20 Page 6 of 9
                                                CLAIM CHARTS
                                  BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                          U.S. Patent No. 10,075,565

               Note: As set forth below, a QUIC negotiation packet is received by the client node from a server node.




               Note: As set forth below, prior to a QUIC connection being established, the QUIC connection is “set up”
               using the aforementioned handshake.




               Note: As set forth below, a QUIC negotiation packet includes transport parameters that include an idle
               timeout parameter that is detected by a recipient of such packet.




                                                        5 of 8
June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-10 Filed 06/01/20 Page 7 of 9
                                            CLAIM CHARTS
                              BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                      U.S. Patent No. 10,075,565




                                               6 of 8
June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-10 Filed 06/01/20 Page 8 of 9
                                                CLAIM CHARTS
                                  BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                          U.S. Patent No. 10,075,565




               Note: As set forth below, since the idle_timeout value sets the duration of idleness, after which the
               connection is shutdown, a timeout attribute of the connection is necessarily modified based on the value
               received in the idle_timeout field of the connection negotiation packet.




                                                        7 of 8
June 1, 2020
                                     Case 6:20-cv-00453-ADA Document 1-10 Filed 06/01/20 Page 9 of 9
                                                                        CLAIM CHARTS
                                                          BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                  U.S. Patent No. 10,075,565




Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any manner. For example,
the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the relevant reference(s), as appropriate. Further, to
the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct the same in connection with any subsequent correlations.




                                                                                8 of 8
    June 1, 2020
